[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT           FILED
                      ________________________ U.S. COURT OF APPEALS
                                                        ELEVENTH CIRCUIT
                                                           MAY 30, 2007
                            No. 06-15880
                                                         THOMAS K. KAHN
                      ________________________
                                                             CLERK

                 D. C. Docket No. 05-01242-CV-T-MAP

WILLIAM P. PLANES,

                                                    Plaintiff-Appellant,

                                 versus

UNITED STATES OF AMERICA,

                                                    Defendant-Appellee.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                    _________________________

                             (May 30, 2007)

Before ANDERSON, BARKETT and COX, Circuit Judges.

PER CURIAM:
      After oral argument and careful consideration, we conclude that the

judgment of the district court is due to be affirmed. Taxpayer’s argument that the

December 16, 2002, notice of proposed assessment was sent to an incorrect

address, thereby invalidating the assessment, is without merit because the notice

was sent to the address specified in regulations which taxpayer does not contest.

The notice was sent to the precise address listed by taxpayer in its most recent

return, with the exception of an immaterial (more accurate) zip code. The finding

that taxpayer had failed to advise IRS in a clear and concise manner of a change of

address is amply supported in the record. The record is clear that taxpayer failed to

advise Agent Stone of the old address which he wanted corrected, and that both

Agent Stone and taxpayer himself were unaware during the July 2002 interview

that the record address for the taxpayer was incorrect.

      There is no merit in taxpayer’s argument that he has not violated his duties

under the offer in compromise. His argument that the withholding taxes for which

he is liable as the responsible person are not “his taxes” is belied by the express

provisions of item 5 of the offer in compromise itself which treat such withholding

taxes as his taxes. For the same reason, his argument that his liability for the

withholding taxes is a penalty, not a tax, and thus not a violation of his obligation

under the offer in compromise to pay his taxes is without merit. Item 5 expressly

                                           2
includes within the concept of his tax liabilities not only the tax itself, but also

penalties. Furthermore, the statute expressly includes such penalties as part of the

tax.

       Taxpayer’s argument that the corporation’s belated payment of the

withholding tax cures his previous default is without merit. The default occurred

when the withholding taxes were not paid on time. While the belated payment

eliminated the tax, it did not retroactively erase the previous default.

       The taxpayer’s conclusory argument about an ex parte communication does

not warrant relief, both because of the conclusory nature of the argument in the

brief, and also because the issue was not properly preserved for judicial review.

       Accordingly, the judgment of the district court is

       AFFIRMED.




                                            3